Exhibit 17.1 June 24, 2011 Curaxis Pharmaceutical, Corp. 51 Berkshire Street Swampscott, MA 01907 Gentlemen: This letter confirms that I, Patrick S. Smith, hereby resign my positions as President, Chief Executive Officer, Chairman of the Board of Directors and all other positions to which I have been assigned, regardless of whether I served in such capacity, of the Company, effectively immediately. My resignation is not the result of any disagreement with the Company on any matter relating to its operations, policies (including accounting or financial policies) or practices. Sincerely, /s/Patrick S. Smith Patrick S. Smith
